              Case 1:21-cv-01655 Document 1 Filed 07/05/21 Page 1 of 9



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

ENCOMPASS INDEMNITY COMPANY as                       :     Civil Action No.
subrogee of David J. Erskine and Barbara D.          :
Erskine                                              :
2775 Sanders Road                                    :
Northbrook, IL 60062-6127                            :
                                                     :
                                                     :
                                                     :
               Plaintiff,
                                                     :
                                                     :
ALGER OIL, INC. d/b/a ALGER OIL &                    :
PROPANE                                              :
32 South Street                                      :
Baltimore, MD 21202                                  :
                                                     :
               Defendant                             :


                     COMPLAINT AND REQUEST FOR JURY TRIAL

        Plaintiff, Encompass Indemnity Company as subrogee of David J. Erskine and Barbara D.

Erskine, by and through its undersigned counsel, hereby claims of and demands judgment against

Defendant, Alger Oil, Inc. d/b/a Alger Oil & Propane, and in support thereof avers as follows:

                                           PARTIES

        1.     Plaintiff, Encompass Indemnity Company (“Plaintiff” or “Encompass”),

proceeding as subrogee of David J. Erskine and Barbara D. Erskine, is an Illinois insurance

company with a principal place of business located at 2775 Sanders Road, Northbrook, Illinois

60062-6127.

        2.     At all times material hereto, Encompass was authorized to issue insurance policies

in the State of Maryland.

        3.     Defendant, Alger Oil, Inc. d/b/a Alger Oil & Propane (“Defendant” or “Alger”), is

a Maryland corporation with a principal place of business located at 32 South Street, Baltimore




25126514v.1
              Case 1:21-cv-01655 Document 1 Filed 07/05/21 Page 2 of 9



Maryland, 21202. Alger’s Registered Agent is Kenneth D. Thomas, 559 Sylmar Road, Rising

Sun, Maryland 21911.

        4.      At all times material hereto, Alger was in the business of, among other things,

delivering propane gas.

                                  JURISDICTION AND VENUE

        5.      This Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332 because the

plaintiff and the defendant are citizens of different states and the amount in controversy exceeds

$75,000.00.

        6.      Venue is properly in this judicial district pursuant to 28 U.S.C. § 1391 because the

incident at issue occurred in Chestertown, Maryland and the defendant resides or regularly

conducts business in this judicial district.


                                               FACTUAL

        7.      At all times material hereto, David J. Erskine and Barbara D. Erskine (the

“Erskines”), had an insurable interest in the property located at 23742 Lovely Lane, Chestertown,

Maryland 21620 (“Subject Property”).

        8.      The Subject Property had a barn:




                                                 -2-
25126514v.1
              Case 1:21-cv-01655 Document 1 Filed 07/05/21 Page 3 of 9




        9.     At all times material hereto, Encompass insured the Subject Property with a policy

issued to the Erskines, policy number 263874795 (the “Policy”), effective July 28, 2018 to July

28, 2019.

        10.    On December 31, 2018, Alger delivered approximately 878 gallons of propane to

the Subject Property.

        11.    Because of the amount of propane Alger delivered, Alger knew or should have

known that the underground propane storage tank was empty or virtually empty.

        12.    Based on the amount of propane Alger delivered, there were or should have been

questions with respect to the integrity of the system and the substantial risk of a gas leak

        13.    When Alger delivered the propane, it knew or should have known that it needed to

perform an integrity test (a leak test) to ensure that propane was not leaking from the system

servicing the Subject Property.




                                                 -3-
25126514v.1
              Case 1:21-cv-01655 Document 1 Filed 07/05/21 Page 4 of 9



        14.     Alger’s delivery driver did not perform an integrity test for the propane storage tank

or the related equipment, such as the propane system’s service lines, valves, and regulators to

confirm that propane was not leaking from the system.

        15.     At the time of the delivery, Alger did not warn the Erskines about the need for an

integrity check or provide any warnings to the Erskines about known and present dangers.

        16.     On January 3, 2019, David Erskine (“Erskine”) went to the barn on the Subject

Property and turned up the thermostat for the zoned radiant heating system servicing the building.

        17.     Thereafter, Erskine started to add wood to the woodstove located in the barn.

        18.     While preparing the woodstove, leaking propane ignited, exploded, and caused a

fire.

        19.     The explosion and fire completely destroyed the barn.




        20.     The explosion occurred because of a build-up of leaking propane gas that ignited

and exploded.

        21.     The explosion was the direct and proximate result of Alger failing to comply with

industry standards during its December 31, 2018, propane delivery.


                                                 -4-
25126514v.1
               Case 1:21-cv-01655 Document 1 Filed 07/05/21 Page 5 of 9



         22.    As a direct and proximate result of Alger’s acts and/or omissions, the Erskines

suffered damage to their real and personal property, including consequential damages and extra

expenses.

         23.    After the explosion, the Erskines made a claim under the Policy to recover for

damage to the real and personal property in the barn as well as consequential damages and extra

expenses.

         24.    Pursuant to the Policy, Plaintiff paid money to or on behalf of the Erskines and is

now conventionally and/or equitably subrogated to their rights against third parties, including

Alger.

                             COUNT I – BREACH OF CONTRACT

         25.    Plaintiff hereby incorporates the preceding paragraphs as if set forth in full herein.

         26.    Upon information and belief, on or about December 30, 2018, Erskine called Alger

and requested a propane delivery.

         27.    Alger agreed to make the delivery.

         28.    When Alger agreed to deliver the propane, consistent with the Erskine’s reasonable

expectations, Alger expressly and/or impliedly agreed to perform its services with skill and care,

in accordance with prevailing standards of competency for the trade, including:

         (a)    providing trained, skilled and knowledgeable workmen to complete the

         work in a safe manner;

         (b)    taking reasonable precautions to protect against hazards created by

         delivering propane to a propane system whose structural integrity was suspicious

         and was subject to a substantial risk of leaking;

         (c)    recommending and/or performing an integrity/leak test;



                                                  -5-
25126514v.1
              Case 1:21-cv-01655 Document 1 Filed 07/05/21 Page 6 of 9



        (d)    warning the Erskines of the dangers associated with delivering propane to a

        system that Alger knew or should have known was at risk for leaking;

        (e)    closing the valve on the storage tank; and

        (f)    otherwise performing the work with skill and care.

        29.    Alger materially breached the terms of its contract with the Erskines in one or more

        of the following ways:

        (a)    sending workmen to perform the propane delivery who were not properly

        trained, skilled and knowledgeable about service interruptions and the actions they

        should take when circumstances suggest that there has been an out of gas delivery;

        (b)    failing to perform an integrity/leak test or warn the Erskines about the need

        for an integrity/leak test and/or the dangers associated with delivering propane to a

        storage container system that was empty or virtually empty; and

        (c)    not ensuring that the valve on the storage tank was closed.

        30.    Alger’s breach of contract was a direct and proximate cause of the explosion and

        resulting damage.

        WHEREFORE, Plaintiff Encompass Indemnity Company as subrogee of David J. Erskine

and Barbara D. Erskine, demands judgment be entered against Defendant Alger Oil, Inc. d/b/a

Alger Oil & Propane in the amount of $596,845.55, together with prejudgment and post-judgment

interest and such other relief as the Court deems just and equitable.


                                  COUNT II – NEGLIGENCE

        31.    Plaintiff hereby incorporates the preceding paragraphs as if set forth in full herein.

        32.    Alger had a duty to act with reasonable care with respect to delivering propane into

the propane system at the Subject Property.


                                                 -6-
25126514v.1
              Case 1:21-cv-01655 Document 1 Filed 07/05/21 Page 7 of 9



        33.    When Alger delivered propane into the propane system on the Subject Property, it

knew or should have known that:

        (a)    the storage tank at the Subject Property was empty or nearly empty, and

        because the storage tank was empty, or nearly empty, there was a substantial risk

        of a gas leak and/or that there were questions with respect to the integrity of the

        system;

        (b)    there was a propane service interruption associated with Alger making an

        out-of-gas delivery; and

        (c)    the valve on the storage tank needed to be closed.

        34.    When it delivered the propane, Alger had a duty to perform an integrity/leak check

on the propane system.

        35.    Alternatively, Alger had a duty to warn the Erskines of the need for an integrity/leak

check, the hazardous condition of the system, and/or the hazards associated with not performing

an integrity/leak check.

        36.    When it delivered the propane, similar to the warnings shown on the warning tag

prepared by the Propane Education & Research Council (shown below), Alger had a duty to warn

the Erskines that the propane system must be checked before being used.




                                                -7-
25126514v.1
              Case 1:21-cv-01655 Document 1 Filed 07/05/21 Page 8 of 9




        37.    At all times material hereto, Alger had a duty to protect the Erskines’ foreseeably

injured property.

        38.    Alger’s acts and omissions breached duties it owed to the Erskines’ in one or more

of the following ways:

        (a)    using delivery personnel who were not properly trained or skilled and who

        lacked the knowledge necessary to deliver the propane in a safe manner;

        (b)    delivering propane without performing an integrity/leak test of the storage

        tank and/or the propane system’s service lines, valves, and regulators;

        (c)    failing to provide a warning tag similar to the tag denoted in Paragraph 36;

        (d)    failing to warn the Erskines about the need for an integrity/leak test, the

        hazardous condition of the system, and/or the hazards associated with not

        performing an integrity/leak test;

        (e)    failing to recognize the need for an integrity/leak test due to the tank being

        empty or virtually empty;

        (f)    failing to recognize the need for an integrity/leak check because the

        circumstances suggested that the propane storage tank was leaking propane;

                                                -8-
25126514v.1
              Case 1:21-cv-01655 Document 1 Filed 07/05/21 Page 9 of 9



        (g)    failing to comply with industry safety standards;

        (h)    failing to close the valve on the storage tank; and

        (i)    otherwise failing to exercise reasonable care when it delivered propane to

        the propane storage tank.

        39.    Alger’s breach of the common law duty or duties it owed was a direct and proximate

cause of the explosion at the Subject Property and the resulting damage.

        WHEREFORE, Plaintiff Encompass Indemnity Company as subrogee of David J. Erskine

and Barbara D. Erskine demands judgment be entered against Defendant Alger Oil, Inc. d/b/a

Alger Oil & Propane in the amount of $596,845.55, together with prejudgment and post-judgment

interest and such other relief as the Court deems just and equitable.

                                             JURY DEMAND

        Plaintiff respectfully requests a jury on all issues presented.




                                                        By:   /s/ Robert D. Anbinder
                                                              Robert D. Anbinder, (Fed Bar No.
                                                              10885)
                                                              Law Offices of Robert D. Anbinder
                                                              PO Box 65354
                                                              Baltimore, Maryland 21209
                                                              Phone: 410-916-7469
                                                              rdaattorney@gmail.com
                                                              Attorney for Plaintiff




                                                  -9-
25126514v.1
